In an action for slander, the plaintiff appeals from an order of the Supreme Court, dated September 8, 1959, granting defendant an additional examination before trial of the plaintiff; the first examination having been held December 23, 1958. In the interval, pursuant to count order, plaintiff, in a bill of particulars, had furnished to defendant certain information which it is claimed plaintiff had declined to give on his first examination. Order affirmed, with $10 costs and disbursements. (Purvin v. Grey, 275 App. Div. 688.) The additional examination shall be held on 20 days’ notice or on a day mutually fixed. Beldoek, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.